COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Number:             01-11-00333-CV
Trial Court Cause
Number:                   0851588
Style:                    Andrew Whallon, Dahlia Garcia and Richard Grayshaw
                          v City of Houston
Date motion filed*:       April 24, 2015
                          Motion for Reconsideration of Motion for Extension of Time to File Appellant’s Motion
Type of motion:           for Rehearing
Party filing motion:      Appellant Andrew Whallon
Document to be filed:     Motion for Rehearing

Is appeal accelerated?     Yes       No

If motion to extend time:
         Original due date:                           February 20, 2015
         Number of previous extensions granted:       0
         Date Requested:                              March 9, 2015

Ordered that motion is:

              Granted
                    If document is to be filed, document due: May 26, 2015
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:

Judge's signature: /s/ Sherry Radack
                          Acting individually          Acting for the Court

Date: May 5, 2015